March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                     IN THE INTEREST OF A.W.B., A CHILD

NO. 14-11-00926-CV
                               ____________________


      This cause, an appeal from the judgment terminating parental rights signed
October 14, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.